       Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 1 of 9


                                                                                              FILED
                                                                                         U.S. DISTRICT COURT   -
                                                                                     EASTERN DISTRICT ARKANSAS
                  IN THE UNITED STATES DISTRICT OF ARKANSAS
                        EASTERN DISTRICT OF ARKANSAS                                         SEP 2 4 2020
                              JONESBORt> DIVISION

DERRICK MOSS
    Plaintiff
                                 No1trllF£AI
                                              §
                                              §
                                                                                   JAMES W. McC7
                                                                                   By:
                                                                                         (IA.t,,    v
                                                                                                     - r;,  CK, CLER
                                                                                                                 PCLER

                                              §
vs.                                           §           CIVIL ACTION NO. ...?: 2~ -tv- 0"2fl)~~
                                              §               JURY TRIAL REQUESTED
U.S. XPRESS INC. and                          §
JIMMY R. PYLATE                               §
      Defendants                              §     This case assigned to District Judge __&,_~.....{ """'
                                                                                                      Ei(lJ,,.._ _
                                                    and to Ma gistra te .Ji 1dge

                        PLAINTIFF'S ORIGINAL COMPLAINT


      DERRICK MOSS, Plaintiff, by and through his attorneys, THOMAS J. HENRY LAW, PLLC,

and McDANIEL LAW FIRM, PLC, now comes before this Court and complains of u_s_ XPRESS

INC. and JIMMY R. PYLATE as follows:

                                      I.     PARTIES
1.    Plaintiff DERRICK MOSS is a citizen of Texas residing in Williamson County, Texas.

2.    Defendant U.S. XPRESS INC. is a Tennessee corporation that maintains its principal

      place of business in Tennessee. Defendant D-S. XPRESS INC. is registered in Texas as

      a foreign for-profit corporation and may be served with process by serving its registered

      agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

      Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3136.

3_    Defendant JIMMY R. PYLATE is a citizen of Tennessee who may be served at his

      residence at 49 North Elysian Drive, Selmer, Tennessee 38375-2328, or wherever he may

      be found.

                  II.   STATEMENT OF JURISDICTION AND VENUE

4.    Plaintiff DERRICK MOSS is a citizen of Texas. Defendant U.S. XPRESS INC. is a
         Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 2 of 9




       Tennessee corporation with its principal place of business in Tennessee.              Defendant

       JIMMY R. PYLATE is a citizen of Tennessee. The amount of controversy, without interest

       and costs, exceeds the sum or value specified by 28 U.S.C. § 1332.

5.     Venue is proper under 28 U.S.C. § 1391(B)(2) in that all of the acts and omissions forming

       the basis of this suit occurred in the Eastern District of Arkansas. The collision which is

       the basis of this suit occurred at or near Pocahontas, Arkansas.

6.     Plaintiff requests a trial by jury.

                                         III.   SUMMARY

7.       On February 16th, 2019, Plaintiff DERRICK MOSS was parked in a Walmart parking

         lot in Pocahontas, Arkansas. As Plaintiff changed clothes, in a standing position, in the

         sleeper birth of his Freightliner truck, he heard and felt a loud crash at the front-left of his

         tractor. The impact suddenly and violently threw Mr. Moss forward then Mr. Moss

         collided with the truck's gear shifter and dashboard before falling to the cab floor. After

         gathering himself, Plaintiff looked out his front driver's side window to see the towed

         trailer of the tractor, driven by Defendant JIMMY R. PYLATE, jammed against his

         driver's side door and front side quarter panel. After exiting his truck, Plaintiff surveyed

         the damage then encountered Defendant JIMMY R. PYLATE, who apologized and said

         "I didn't see your truck there." At the time of the collision with Plaintiffs tractor,

         Defendant JIMMY R. PYLATE drove his tractor trailer in the course and scope of his

         employment with Defendant U.S. XPRESS INC. The collision caused Plaintiff to sustain

         severe bodily injuries requiring extensive medical treatment, as more fully set forth

         below.

8.        It is clear that Defendant driver JIMMY R. PYLATE was distracted prior to this



Moss V. U.S. XPRESS INC., ET AL
PLAINTIFF'S ORIGINAL COMPLAINT                                                                Page 2 of9
          Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 3 of 9




         collision. Whether by a lack of sleep, a communication device or cell phone or by

          something else, Defendant driver somehow "didn't see" Plaintiff's parked Freightliner

          truck and crashed into the driver's side of Plaintiffs cab, violently throwing Plaintiff

          forward in his truck and directly causing the severe injuries suffered by Plaintiff. It is

          impractical to imagine that Defendant JIMMY R. PYLATE's inability to see a stationary

          Freightliner truck in a parking lot could possibly be due to anything but negligence and/or

          distracted driving on the part of Defendant driver JIMMY R. PYLATE.

                  IV.       COUNT I - NEGLIGENCE OF JIMMY R. PYLATE

9.      Plaintiff incorporates by reference herein all allegations as set forth in the above

        paragraphs.

10.     On February 16th, 2019, while legally parked in the parking lot of a Walmart store in

        Pocahontas, Arkansas, Plaintiff DERRICK MOSS stood in the sleeper birth of his

        Freightliner truck.

11.     Defendant JIMMY R. PYLATE operated the U.S. XPRESS tractor trailer in the same

        Walmart parking lot in which Plaintiffs truck was parked in Pocahontas, Arkansas.

12.     At all times relevant hereto, Defendant JIMMY R. PYLATE acted within the course and

        scope of his employment with Defendant U.S. XPRESS INC.

13.     Defendant JIMMY R. PYLATE operated the tractor-trailer in a negligent matter and

        violated the duty which he owed Plaintiff to exercise ordinary care in the operation of the

        motor vehicle in one or more of the following respects:

                a.      in failing to keep a proper lookout while travelling in the parking lot or such
                        lookout which a person of ordinary prudence would have maintained under
                        same or similar circumstances;

                b.      in failing to timely apply the brakes of the vehicle in order to avoid the
                        collision in question;


Moss V. U.S. XPRESS INC., ET AL
PLAINTIFF'S ORIGINAL COMPLAINT                                                                Page 3 of9
         Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 4 of 9




                 c.   in failing to control speed while travelling through the parking lot;

                 d.   in operating his truck at a rate of speed greater than that which would have
                      been operated by a person of ordinary prudence under the same or similar
                      circumstances;

                 e.   in failing to maintain an assured clear distance from Plaintiffs vehicle while
                      encountering it in the parking lot so that a collision would not occur;

                 f.   in failing to comply with Federal and State DOT regulations in the operation
                      of the commercial motor vehicle;

                 g.   in failing to warn Plaintiff of the impending collision by using his horn or
                      some other warning device;

                 h.   in failing to properly maintain his commercial vehicle in that it could safely
                      operate; and

                 1.   in failing to turn the vehicle to avoid the collision in question.

14.     Each of these acts and/or omissions of Defendant JIMMY R. PYLATE, whether taken

        singularly or in any combination constitute negligence, which proximately caused the

        collision with its resulting injuries and other losses as specifically set forth herein, all of

        which Plaintiff suffered and which Plaintiff will continue to suffer for the foreseeable

        future, if not for the remainder of his natural life.

            V.        COUNT II - GROSS NEGLIGENCE OF JIMMY R. PYLATE

15.     Plaintiff incorporates by reference herein all allegations set forth in the above paragraphs.

16.     Defendant JIMMY R. PYLATE's negligent conduct was more than momentary

        thoughtlessness or inadvertence.       Rather, Defendant's conduct involved an extreme

        degree of risk, considering the probability and magnitude of the potential harm to

        Plaintiff. Defendant had actual, subjective awareness of the grave risks involved by

        driving through a parking lot at an unsafe speed, without keeping proper lookout, or while

        distracted but, nevertheless, proceeded in conscious indifference to the rights, safety, or


Moss V. U.S. XPRESS INC., ET AL
PLAINTIFF'S ORIGINAL COMPLAINT                                                                Page 4 of9
         Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 5 of 9




       welfare of Plaintiff or others similarly situated.

17.    Each of these acts and/or omissions, whether taken singularly or in any combination,

       constitute negligence and gross negligence, which proximately caused the collision.

       They also proximately caused the resulting injuries and other losses, as specifically set

        forth herein, all of which Plaintiff suffered and which Plaintiff will continue to suffer for

        the foreseeable future, if not for the remainder of his natural life.

                       VI.     COUNT III - RESPOND EAT SUPERIOR/
                              NEGLIGENCE OF U.S. XPRESS INC.

18.     Plaintiff incorporates by reference herein all allegations set forth in the above paragraphs.

19.     Defendant U.S. XPRESS INC. is liable under the theory of respondeat superior in that

        Defendant JIMMY R. PYLATE acted within the course and scope of his employment

        with Defendant U.S. XPRESS INC. at the time the incident occurred. At a minimum,

        Defendant JIMMY R. PYLATE operated a commercial motor vehicle under Defendant

        U.S. XPRESS INC. 's motor carrier number and was a statutory employee.

20.     Defendant U.S. XPRESS INC. is responsible for the acts and/or omissions of Defendant

        JIMMY R. PYLATE, which whether taken singularly or in any combination, constitute

        negligence and gross negligence, which proximately caused the collision. They also

        proximately caused the resulting injuries and other losses, as specifically set forth herein,

        all of which Plaintiff suffered and which Plaintiff will continue to suffer for the

        foreseeable future, if not for the remainder of his natural life.

         VII.    COUNT IV - NEGLIGENT HIRING/ RETENTION/ TRAINING/
                        ENTRUSTMENT OF U.S. XPRESS INC.

21.     Plaintiff incorporates by reference herein all allegations set forth in the above paragraphs.

22.     Defendant U.S. XPRESS INC. was independently negligent in one or more of the



Moss V. U.S . XPRESS INC., ET AL
PLA£NTLFF'S 0RJG£NAL COMPLA£NT                                                               Page 5 of9
         Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 6 of 9




       following aspects:

           a. Negligent hiring;

           b. Negligent entrustment;

           C.    Negligent driver qualifications;

           d. Negligent training and supervision;

           e. Negligent retention;

           f.    Negligent management; and

           g. Negligent contracting.

23.    Defendant U.S. XPRESS INC. is liable for the negligent entrustment of its commercial

       vehicle to JIMMY R. PYLATE. Defendant U.S. XPRESS INC. owned the vehicle

       operated by JIMMY R. PYLATE at the time of the collision that makes the basis for

       Plaintiff's lawsuit. Defendant U.S. XPRESS INC. negligently entrusted its vehicle to

       JIMMY R. PYLATE, whom Defendant U.S. XPRESS INC. knew or should have known

       was an incompetent and/or reckless driver. Defendant U.S. XPRESS INC. violated its

       duty to exercise ordinary care in the entrustment and operation of its commercial motor

       vehicle.

24.     Each of these acts and/or omissions, whether taken singularly or in any combination

        constitutes negligence and gross negligence, which proximately caused the collision.

       They also proximately caused the resulting injuries and other losses, as specifically set

        forth herein, all of which Plaintiff suffered and which Plaintiff will continue to suffer for

        the foreseeable future, if not for the remainder of his natural life.

                VIII. COUNT V - GROSS NEGLIGENCE OF U.S. XPRESS INC.

25.    Plaintiff incorporates by reference herein all allegations set forth in the above paragraphs.


Moss V. U.S. XPRESS INC., ET AL
PLAINTIFF'S ORIGINAL COMPLAINT                                                              Page 6 of9
          Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 7 of 9




26.     Defendant U.S. XPRESS INC.'s conduct was more than momentary thoughtlessness or

        inadvertence.       Rather, Defendant's conduct involved an extreme degree of risk,

        considering the probability and magnitude of the potential harm to Plaintiff. Defendant

        had actual, subjective awareness of the risk involved but, nevertheless, proceeded in

        conscious indifference to the rights, safety, or welfare of Plaintiff or others similarly

        situated.

27.     Each of these acts and/or omissions, whether taken singularly or in any combination

        constitutes negligence and gross negligence, which proximately caused the collision.

        They also proximately caused the resulting injuries and other losses, as specifically set

        forth herein, all of which Plaintiff suffered and which Plaintiff will continue to suffer for

        the foreseeable future, if not for the remainder of his natural life.

                                         IX.     DAMAGES

28.     As a direct and proximate result of the collision and the negligent conduct of the

        Defendants, Plaintiff DERRICK MOSS suffered severe bodily injury to his neck, back,

        and other parts of his body generally that have required extensive medical treatment. The

        injuries are permanent in nature and have had a serious effect on Plaintiffs health and

        well-being.

29.     As a further result of the nature and consequences of his injuries, Plaintiff suffered great

        physical and mental pain, suffering, and anguish and in all reasonable probability, will

        continue to suffer in this manner for a long time into the future, if not for the balance of

        his natural life.

30.     As a further result of all of the above, Plaintiff has incurred expenses for medical care and

        attention. These expenses were incurred for the necessary care and treatment of the



Moss V. U.S. XPRESS INC., ET AL
PLAINTCFF'S ORIGINAL COMPLAINT                                                              Page 7 of9
          Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 8 of 9



        injuries directly resulting from the aforementioned collision. The charges are reasonable

        and were the usual and customary charges made for such services in the County where

        they were incurred.

31.     As a further result of the injuries sustained by Plaintiff, there is a reasonable probability

        that he will require further medical care and attention. Plaintiff Derrick Moss will incur

        future reasonable and necessary expenses for his medical care and attention.

                                   X.     PRAYER FOR RELIEF

32.     WHEREFORE, Plaintiff is entitled to damages from the Defendants. Plaintiff prays that

        judgment be entered in his favor, against the Defendants as follows:

                a. Pain and suffering in the past;

                b. Pain and suffering in the future;

                C.    Mental anguish in the past;

                d. Mental anguish in the future;

                e. Past medical expenses;

                 f.   Future medical expenses;

                g. Physical impairment in the past;

                h. Physical impairment in the future;

                 1.   Physical disfigurement in the past;

                J.    Physical disfigurement in the future;

                k. Lost wages in the past;

                1.    Lost wages in the future;

                m. Loss of past and future wage-earning capacity;

                n. Property damages and diminution in value of property;



Moss V. U.S. XPRESS INC., ET AL
PLAfNTIFF'S ORJGfNAL C0MPLAfNT                                                              Page 8 of9
          Case 3:20-cv-00290-KGB Document 1 Filed 09/24/20 Page 9 of 9



                o. Loss of use;

                p. Pre-judgment interest;

                q. Post-judgment interest; and

                r.   Exemplary damages.


        Plaintiff further seeks any further and additional relief at law or in equity that this Court

        may deem appropriate or proper.

                                               Respectfully submitted,


                                               LAW OFFICES OF THOMAS J. HENRY, PLLC
                                               P.O. Box 696025
                                               San Antonio, Texas 78269
                                               (210) 656-1000 - Telephone
                                               (361) 985-0601 - Facsimile
                                                  Isl Jeff Work
                                               JEFFERY K. WORK
                                               Motion Pro Hae Vice to be filed in the
                                               Eastern District of Arkansas
                                               Federal Bar No. 10952
                                               Texas Bar No. 21998700
                                               *email: jwork-svc@thomasjhenrylaw.com
* service by email to this address only

                                               MCDANIEL LAW FIRM, PLC
                                               400 South Main Street
                                               Jonesboro, AR 72401
                                               (870) 336-4747 - Telephone
                                               (870) 932-0919 - Facsimile


                                               ~c~:.o
                                               Federal Bar No. 72083
                                               Arkansas Bar No. 72083
                                               email: bobby@mcdaniellawyers.com
                                               ATTORNEYS FOR PLAINTIFF,
                                               DERRICK MOSS




Moss V. U.S. XPRESS INC., ET AL
PLAINTIFF'S ORIGINAL COMPLAINT                                                               Page 9 of9
